ON MOTION EOR REHEARING.
Jenkins, Justice.
1. Paragraph 2 of the syllabus opinion is attacked on the ground that this court overlooked that it was unnecessary for the defendant to repeat his objection at a later stage of the case to testimony by Weaver, the first witness, as referred to in the syllabus, which the court had provisionally admitted, because the court said: “I am letting it in for the present on the statement of the solicitor that it will be connected up later; if it is not, I will rule it out later on;” that the judge thus assumed the responsibility of ruling out later the inadmissible evidence, whether objection thereto was renewed or not. However, the court, preceding the admission of this testimony, also said: “I will let it in now on that statement from the solicitor that it will be connected later on; if it is not connected later on, I will-sustain the objection, if you mahe an objection.” In view of this statement of the court, and the rule that at the later stage of the case the attention of the court must be specifically called to the objectionable 'testimony and a ruling be properly invoked thereon, the failure of the court to repeat in its second statement what had already been said did not relieve counsel of the required duty.
*141It is also contended tliat paragraph 2 of the syllabus overlooked a statement of counsel for the defendant, at the later stage of the case when the second witness, Moseley, was testifying, in which it is claimed that objection to the first testimony of Weaver was repeated. However, the recitals in the record do not support this contention, since, as the syllabus states, while in objecting to the later testimony reference was made to the former testimony, there was no motion to exclude it or even any specific objection thereto; and this the court plainly understood at the time, by ruling only as to the admissibility of the testimony then being offered.
2. The only other ground of the motion relates to paragraph 4 of the syllabus, in which it was held, with citation of authorities, that there was no error in admitting testimony that the deceased, two or three years before the homi.cide, had ordered the defendant out of the store of the deceased, because the defendant was working a gambling game on the customers of the deceased; and that remoteness in point of time, while affecting the weight of the evidence, did not destroy its admissibility. The defendant cites Monroe v. State, 5 Ga. 85 (3); Pound v. State, 43 Ga. 88 (3), 131; Horton v. State, 110 Ga. 739 (35 S. E. 659); Baker v. State, 142 Ga. 619 (83 S. E. 531); Thomas v. State, 51 Ga. App. 455 (180 S. E. 760). Examination of these cases shows that they are distinguishable from the present case, and are not in conflict with the numerous eases cited in the syllabus. In the present case the defense set up by the defendant was an alibi. He denied that he was the person who committed the homicide. If the defense relied on had been self-defense, or that the defendant in committing the homicide had acted upon the fears of a reasonable man, then and in that event proof of such a long-past transaction, in no wise connected with or throwing light upon the defense relied upon, might be inadmissible. But where, as here, the defendant denies that he was the person who committed the homicide, and seeks to establish an alibi, proof of circumstances even remote, that might reasonably tend to throw light upon the state of feeling of the defendant toward the deceased, and to establish a motive for the commission by him of the crime, would properly be admissible, and the remoteness of the previous incident would be considered by the jury in determining what weight, if any, should be given to it.

Rehearing denied.